DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed on 2 June 2021 has been considered by the Examiner.

Examiner Notes
The Examiner notes that several attempts were made to contact the attorney of record in order to discuss a possible Examiner’s amendment and thereby facilitate compact prosecution.  No response was received. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 31 and 40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 31 and 40 each recite the limitation "wherein the molar ratio of polyoxazoline to carboxylic acid in the coating composition is 0.05:1 to 2:1" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim because neither claims 31 or 40 nor the claims from which these claims depend (i.e. claims 28 or 36) introduces the presence of a carboxylic acid functionality.  The Examiner suggests amending claims 28 and 36 by replacing the phrase “(a) a polymer comprising acidic functionality;” in line 3 with the phrase “(a) polymer comprising carboxylic acid functionality;” in order to provide antecedent basis for the carboxylic acid recited in claims 31 and 40. Support for this proposed amendment can be found at paragraphs 0052-0054 of Applicant’s specification as filed.

Allowable Subject Matter
Claims 28-30, 32-35, and 37-44 are allowed.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

• Yaoita et al., KR 102253209 B1 (“Yaoita”)(machine translation provided herewith).
Yaoita discloses a coating composition comprising (A) an acrylic modified epoxy resin and (B) an oxazoline curing agent [0001, 0009-0019].  The acrylic modified epoxy resin (A) comprises acid functional groups [0053-0075, 0085, 0086, 0088].  The oxazoline curing agent (B) comprises two oxazoline groups [0094-0096]. As example oxazoline curing agents Yaoita teaches several nonpolymeric species [0096-0099]. The coating composition may be applied by an electrodeposition coating method (i.e. electrocoating) [0121-0122]. The coating composition is suitable for applying to vehicles [0131]. Yaoita does not teach or suggest a composition comprising the claimed polymeric polyoxazoline crosslinking agent.  

•Takayama et al., US 2017/0369732 (“Takayama”).
Takayama discloses an aqueous coating composition for vehicles wherein the composition comprises (A) acrylic resin particles and (B) a water-soluble acrylic resin both of which may comprise acidic functionalities [abstract, 0028-0030, 0036, 0079, 0082, 0083, 0115, 0191].  The coating composition further comprises a crosslinking agent (D) which may be, inter alia, a polymeric polyoxazoline [0150, 0179-0181].  Takayama does not reasonably teach or suggest the claimed specific polyoxazoline crosslinking agent comprising residues of a polymeric polyol after reaction with a dicarboxylic acid.

• Miura et al., US 2017/0211188 (“Muira”). 
Muira discloses a coating composition comprising an acrylic resin (E) and an oxazoline group-containing polymer (F) [abstract, 0012, 0013, 0015]. The acrylic resin (E) comprises carboxylic acid functional groups [0023, 0036]. The oxazoline group-containing polymer (F) serves as a crosslinking agent and is formed via an addition polymerization reaction [0043-0046]. The coating composition is suitable for coating automobile bodies [0057]. Muira does not reasonably teach or suggest the claimed specific polyoxazoline crosslinking agent comprising a residues of a polymeric polyol after reaction with a dicarboxylic acid.

• Takagi et al., JP 11-319707A (“Takagi”)(machine translation provided herewith).
Takagi discloses an aqueous coating composition which is suitable for coating automobile bodies wherein the composition comprises a film forming polymer comprising hydroxyl and carboxylic acid groups [0001, 0006, 0007, 0008, 0017, 0041].  The disclosed coating composition further comprises an oxazoline group-containing polymer as a curing agent [0052].  The oxazoline group-containing polymer is formed via an addition polymerization reaction [0009, 0038-0040]. Takagi does not reasonably teach or suggest the claimed specific polyoxazoline crosslinking agent comprising residues of a polymeric polyol after reaction with a dicarboxylic acid.

• Arita et al., US 5,990,226 (“Arita”).
Arita discloses an aqueous coating composition comprising (A) an oxazoline group-containing polymer and (B) a carboxyl group-containing polymer (abstract, col. 1 lines 5-11, col. 2 lines 11-52).  The oxazoline groups of the oxazoline-containing polymer (A) react with the carboxyl groups of the carboxyl group-containing polymer (B) resulting in curing of the composition (col. 4 lines 47-59). The oxazoline group-containing polymer (B) is formed from addition-polymerizable monomers (col. 2 lines 22-46). Arita does not reasonably teach or suggest the claimed specific polyoxazoline crosslinking agent comprising residues of a polymeric polyol after a reaction with a dicarboxylic acid.

• Huber et al., US 4,731,398 (“Huber”).
Huber discloses a thermosetting adhesive and sealant composition comprising a carboxyl group terminated polyester and a polyoxazoline comprising at least two oxazoline groups per molecule (abstract, col. 1 lines 46-68).  The polyoxazoline is formed by reacting terminal carboxyl groups of a polyester precursor with an oxazoline (col. 4 lines 30-63).  Huber teaches that the ratio of oxazoline to terminal carboxyl groups is about one to one (col. 4 lines 60-63). Huber does not teach or suggest the specific polyoxazoline crosslinking agent nor applying the composition to a surface of a vehicle.

• Higginbottom et al., US 6,465,582 (“Higginbottom”).
Higginbottom discloses polyoxazoline compounds that are useful as crosslinkers in liquid or powder surface coatings wherein the polyoxazoline reacts with carboxyl functional groups of a co-reactive polymer of the coating composition (abstract, col. 1 line 56-col. 4 lines 48).  Higginbottom does not teach or suggest the specific polyoxazoline crosslinking agent nor the applying a composition to a surface of a vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782